685 S.E.2d 479 (2009)
300 Ga. App. 576
BENEKE
v.
PARKER et al.
No. A08A1504.
Court of Appeals of Georgia.
October 22, 2009.
Mason White, James D. Kreyenbuhl, Brennan, Harris & Rominger, for Appellant.
Richard Phillips, Phillips & Kitchings, Ludowici, Willis H. Blacknall III, Blacknall & Little, Waycross, for Appellees.
BLACKBURN, Presiding Judge.
In Beneke v. Parker,[1] the Supreme Court of Georgia affirmed in part and reversed in part the judgment of this Court in Beneke v. Parker.[2] Therefore, we vacate that portion of Division 1 of our opinion that the Supreme Court reversed and adopt the opinion of the Supreme Court as our own. The remainder of our opinion remains unchanged.
In doing so, we observe that the Supreme Court has emphasized in prior decisions that under OCGA § 16-2-1, "[f]or a violation of a statute to constitute a crime in Georgia, either criminal intention or criminal negligence must be present." Chapman v. State.[3] See Daniels v. State.[4] Yet in its opinion in Beneke, supra, the Supreme Court defined all misdemeanors as crimes, including all misdemeanors that are violations of the traffic code found in Chapter 6 of Title 40 of the Code of Georgia. Supra, at 285 Ga. at 734, 684 S.E.2d 243. This appears to conflict with the various decisions of the Supreme Court and of this Court that have described motor vehicle safety statutes as imposing "strict criminal liability" because they "proscribe a particular act but make no reference to intent." Daniels v. State.[5] See Walden v. State[6] (convictions for violations of the Uniform Rules of the Road "require no proof of culpable criminal intent or criminal negligence"); Augustin v. State[7] ("violations of the offenses set forth in Title 40, Chapter 6, unless otherwise indicated, are strict liability offenses. As such, the State is not required to prove mental fault or mens rea in" the prosecution of such offenses). We cannot opine as to the effect the Supreme Court's Beneke opinion will have on future prosecutions of traffic offenses that were once considered strict liability offenses not requiring the showing of mens rea.
Judgment affirmed.
MILLER, C.J., and ELLINGTON, J., concur.
NOTES
[1]  Beneke v. Parker, 285 Ga. 733, 684 S.E.2d 243 (2009).
[2]  Beneke v. Parker, 293 Ga.App. 186, 667 S.E.2d 97 (2008).
[3]  Chapman v. State, 266 Ga. 356, 358(5), 467 S.E.2d 497 (1996).
[4]  Daniels v. State, 264 Ga. 460, 464(2)(b), 448 S.E.2d 185 (1994).
[5]  Daniels supra, 264 Ga. at 464(2)(b), n. 4, 448 S.E.2d 185 (1994).
[6]  Walden v. State, 273 Ga.App. 707, 710-711(1), n. 1, 616 S.E.2d 462 (2005).
[7]  Augustin v. State, 260 Ga.App. 631, 633-634(2), 580 S.E.2d 640 (2003).